Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 24, 2015

                                     No. 04-15-00089-CV

THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF G.O.R.,
                               JR.,

                      From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2015-MH-0403
                                Kelly Cross, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order requiring appellant to submit to
court-ordered medication. The appellant’s brief was due to be filed in this appeal on March 19,
2015. On March 23, 2015, appellant filed a motion requesting an extension of time to file the
brief. The motion is GRANTED IN PART. The appellant’s brief must be filed in this appeal no
later than April 8, 2015.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court